Title: To George Washington from Brigadier General John Lacey, Jr., 27 February 1778
From: Lacey, John Jr.
To: Washington, George

 

Dear General.
Camp Cross Roads [Pa.] Feb. 27th 1778

I have now under Confinement Twelve persons all taken going into Philada at Different times with small parcels of Marketing on their Backs. I have Just reason to Suspect the Greatest part of them, (as they are Young fellows) are going to join the Enemy, in Capt. Thomas Company of Refugees, as they call themselves. I am informed that parties are now out in Bucks County Collecting as many of that Stamp as they can find, which in my Opinion will be no inconsiderable Number.
The best way that I can Conceive to put a Stop to that practice and to Apprehend the Villians, is to Confine every person found going with Marketing, to the City and Send them to Eastown or Some Other Distant Jail there to Remain During the War, or untill Exchanged for those Inhabitants the Enemy have Stolen out of their Houses—a few Examples of this kind would in a Great Measure Stop the Intercourse between the Country and City. Whiping Only Aggravates.
If your Excellency should approve of this proposel I should be glad you would Give me Notice, as I may Act Accordingly.
A party of the Enemys Light Horse came into the Country last Monday night and took a Number of Cattle going to Head Quarters and drove them into Philada next Morning. Inteligence came to me about 10 oClock in the morning. I immediately Marched all the Men that had Arms and Ammunition which was Delivered them but the day before to Major Rights, the Enemy had passed One Hour before me, a part of Capt. Newmans Company of Chester County Militia whose times were Expired, where On their way home fell in with the party and having no Arms Several of them were made Prisoners. the bad weather has hindered my not Approaching nearer the City. I Remain Your Excellencys Most Obedient Humble Servent

John Lacey jur

